Citation Nr: 1335759	
Decision Date: 11/05/13    Archive Date: 11/13/13

DOCKET NO.  11-12 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased initial evaluation beyond 10 percent for a skin disorder to include psuedofolliculitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from September 1972 to September 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reason for Remand: to obtain a VA examination to determine the current manifestations of the service-connected skin disorder.

The Veteran seeks a rating higher than 10 percent for his service connected skin disorder.  The Veteran was granted service connection for psuedofolliculitis in November 2009, he disagreed with the initial rating assigned and this appeal ensued.  At the time of the grant, the disability was noted to be psuedofolliculitis.  However based on the Veteran's testimony before the undersigned, the issue before the Board has been recharacterized as noted on the first page of this decision.  

The record shows that the Veteran was examined by VA in August 2009 and again in February 2011.  During his February 2013 hearing before the undersigned, he stated that his disorder had worsened since the last VA examination.  He testified that the skin disorder affected him mostly on the face, neck and head and also affects his shoulders, the chest, the upper back, and the upper arm.  He also indicated that his prescriptions had recently been increased for treating his skin disorder.  A review of the file shows that the last examination photos were of the Veteran's face only and while it was noted that the skin disorder affected 15 percent of exposed areas and less than 5 percent of the entire body, the location of his skin disorder was not specified.  Further it is noted in the outpatient records that his prescriptions had increased for his topical medications.  In July 2011, Clindamycin was added to his medications.  In June 2012, Tretinoin cream was added and in September 2012, Silver Sulfadiazine cream was added.  

The Veteran is entitled to a new VA examination when there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).  The medical evidence indicates that his disability has worsened in severity. See Proscelle v. Derwinski, 2 Vet. App. 629 (1992) and as well, the Veteran is competent to provide an opinion that his disability has worsened.  As such a new examination must be provided to the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete records of the Veteran's treatment by VA since September 2012.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).  

2.  The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected skin disorder to include psuedofolliculitis.  

The claims file and any pertinent evidence in Virtual VA must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be made available to the examiner for review.  All pertinent symptomatology and findings should be reported in detail.  

When reassessing the severity of the skin disorder, the examiner must specifically indicate:

(1) the percentage of the entire body that is affected as well as a description of each area affected;

(2) the percentage of the exposed areas of the body that is affected; and

(3) whether treatment requires systemic therapy, such as corticosteroids or other immunosuppressive drugs, and if so, the annual duration in weeks that is required.

The examiner must evaluate all body parts affected by the psuedofolliculitis.  The examiner must also identify all permanent scarring due to psuedofolliculitis, if any.

In arriving at findings of percentage of body part affected, the examiner must take into account the frequency and duration of exacerbations and remissions and the historical record.  

Color photographs must be taken.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


